Exhibit 10.1

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

 

In re:    )    Chapter 11    )    TARPON INDUSTRIES, INC., et al.,1    )    Case
No. 08-50367    )    (Jointly Administered)
                                             Debtors.    )       )    Judge
Steven W. Rhodes

 

   )   

ORDER:

  (A) APPROVING THE SALE OF SUBSTANTIALLY ALL OF DEBTORS’ ASSETS TO SUCCESSFUL
BIDDER AT AUCTION;

  (B) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS
AND UNEXPIRED LEASES; AND

  (C) GRANTING OTHER RELATED OTHER RELATED RELIEF

This matter coming before the Court on the Debtors’ Motion for Order:
(A) Approving the Sale of Substantially All of Debtors’ Assets to Successful
Bidder at Auction; (B) Authorizing the Assumption and Assignment of Certain
Executory Contracts and Unexpired Leases; and (C) Granting Other Related Relief
(the “Sale Motion”); the Court having entered the Order: (A) Approving Bidding
Procedures; (B) Scheduling Bid Deadline, Auction Date, and Sale Hearing and
Approving Notice Thereof; and (C) Approving Procedures to Fix Cure Amounts
Related to the Assumption and Assignment of Executory Contracts and Unexpired
Leases and Approving Notice Thereof (“Bid Procedures Order”) on June 26, 2008
[Docket No. 130]; no Auction of the Debtors’ assets having been conducted due to
no other “Competing Bids” (as defined in the Bid Procedures Order) being
received pursuant to the Bid Procedures Order; the Debtors’, having executed an
Asset Purchase Agreement (“APA”) with the Successful Bidder, Heartland Steel
Products, Inc., (“Buyer”) the designee and wholly owned subsidiary of Laurus
Master Fund, Ltd., who was determined by the Debtors as having submitted the
highest and best bid for the Purchased Assets (as defined in the APA) pursuant
to the APA; there being no objections to the Sale Motion; the Sale Hearing on
the Sale Motion having been held on July 29, 2008; all interested

 

 

1

The Debtors are: Tarpon Industries, Inc. a Michigan corporation, tax
identification #30-0030900, and Eugene Welding Co. a Michigan corporation, tax
identification #38-1451474.



--------------------------------------------------------------------------------

parties having been afforded an opportunity to be heard with respect to the Sale
Motion and all relief related thereto; the Court being otherwise duly informed
in the premises all objections having been resolved or overruled for the reasons
stated on the record and all capitalized terms not defined in this Order having
the same meanings as in the Sale Motion;

IT IS HEREBY FOUND AND DETERMINED THAT:

A.        This Court has jurisdiction over this Sale Motion pursuant to 28
U.S.C. §§ 157 and 1334, and this matter is a core proceeding pursuant to 28
U.S.C. § 157(b)(2)(A), (N) and (O). Venue of this case and the Sale Motion in
this district is proper under 28 U.S.C. §§ 1408 and 1409. The statutory
predicates for the relief sought in the Motion are Sections 105(a), 363(b), (f),
(m) and (n), and 365 of the United States Bankruptcy Code, 11 U.S.C. §§ 101 et
seq., as amended (the “Bankruptcy Code”), and Rules 2002, 6004, 6006 and 9014 of
the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

B.        On June 5, 2008 this Court entered the Final Order Authorizing
(A) Secured Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, and
364(c) and (d); (B) Granting Security Interests, Superpriority Claims and
Adequate Protection, and (C) Use of Cash Collateral (as later modified by
stipulation) (the “Financing Order”), approving, among other things, the use of
cash collateral and the extension of the postpetition financing on a secured
basis by the Laurus and the DIP Lender (each as defined in the Financing Order)
through August 1, 2008.

C.        Laurus and the DIP Lender have a security interest in substantially
all of Debtors’ Prepetition and Postpetition assets to secure the Prepetition
Indebtedness and the DIP Indebtedness, both as defined in the Financing Order.

 

2



--------------------------------------------------------------------------------

D.        The Debtors, utilizing their Court-approved investment banker and
consultant, Focus Management Group USA, Inc. (“Focus”), have conducted a
thorough and adequate search for potential purchasers for the Purchased Assets.

E.        Proper, timely, adequate and sufficient notice of the Sale Motion, the
Sale Hearing, and the transactions contemplated by the APA and this Order (the
“Transactions”), including, without limitation, the assumption and assignment of
the Assumed Contracts and Assumed Leases, has been provided in accordance with
Sections 105(a), 363 and 365 of the Bankruptcy Code and Rules 2002, 6004, 6006,
and 9014 of the Bankruptcy Rules. Such notice was good, sufficient and
appropriate under the particular circumstances, and no other or further notice
of the Sale Motion, the Sale Hearing, or the transactions, including, without
limitation, the assumption and assignment of the Assumed Contracts and Assumed
Leases, is or shall be required.

F.        As demonstrated by (i) the testimony and/or other evidence proffered
at the Sale Hearing, and (ii) the representations of counsel made on the record
at the Sale Hearing, the Debtors have conducted the sale process fairly and
openly in a manner reasonably calculated to produce the highest and best offer
for the Purchased Assets under the circumstances and in compliance with the Bid
Procedures Order. The Sale Hearing was held and the highest and best offer
received by the Debtors for the Purchased Assets at or before the Sale Hearing
was the offer by Buyer, as such offer is reflected in the APA.

G.        Approval of the APA and consummation of the Transactions, including
the sale of the Purchased Assets at this time, is in the best interests of the
Debtors, its creditors, its estates, and other parties in interest. The Debtors
have established that strong business reasons exist for (i) selling the
Purchased Assets outside the ordinary course of business and outside a plan and
(ii) the assumption and assignment of the Assumed Contracts and Assumed Leased
as specified in the APA. The sale of the Purchased Assets pursuant to the APA
will produce higher value than could be obtained in a liquidation sale.

 

3



--------------------------------------------------------------------------------

H.        Upon review of the evidence presented or proffered, the Court finds
that the APA was negotiated, proposed and entered into by the Debtors and the
Buyer without collusion, in good faith, and from arm’s-length bargaining
positions. The terms of the APA are fair and reasonable. Neither the Debtors,
nor the Buyer have engaged in any conduct that would cause or permit the APA or
any part of the Transactions provided for herein to be avoided, or for the
imposition of costs and damages against the Buyer, under Section 363(n) of the
Bankruptcy Code. The Buyer is not an insider of the Debtors as that term is
defined in Section 101(31) of the Bankruptcy Code.

I.        Upon review of the evidence presented or proffered, the Court finds
that the Buyer is a good faith purchaser under Section 363(m) of the Bankruptcy
Code and, as such, is entitled to all of the protections afforded thereby. The
Buyer will be acting in good faith within the meaning of Section 363(m) of the
Bankruptcy Code in closing the sale of the Purchased Assets pursuant to the APA.

J.        Except as otherwise set forth herein, the Debtors are the sole and
lawful owner of the Purchased Assets. Subject to certain exceptions set forth
herein, the Debtors may sell the Purchased Assets to the Buyer free and clear of
all liens, claims and interests in accordance with, and to the extent permitted
by, section 363(f) of the Bankruptcy Code. As a condition of purchasing the
Purchased Assets, the Buyer requires that the Assets be sold free and clear of
all liens, claims and interest, except those explicitly and expressly assumed by
the Buyer in the APA (which shall be limited to the Assumed Indebtedness and the
Permitted Liens (as defined below)). Accordingly, the transfer of the Purchased
Assets to the Buyer is or will be a legal, valid and effective transfer of the
Purchased Assets, and will vest the Buyer with all right, title and interest in
and to the Purchased Assets, free and clear of all liens, claims and interest,
except those explicitly and expressly assumed by the Buyer in the APA (which
shall be limited to the Assumed Indebtedness and the Permitted Liens) pursuant
to, and to the fullest extent permitted by, section 363(f) of the Bankruptcy
Code and all other applicable laws. Except as otherwise expressly set forth in
the APA, the transfer of the Purchased Assets to Buyer does not and will not
subject

 

4



--------------------------------------------------------------------------------

Buyer to any liability whatsoever with respect to the operation of the Debtors’
business and/or the ownership of the Purchased Assets prior to the Closing.

K.        Except as set forth herein, non-debtor parties holding valid liens,
claims or interests in or with respect to the Purchased Assets who did not
object to the Sale Motion or those whose objections were withdrawn are deemed to
have consented to the sale of the Purchased Assets free and clear of their
liens, claims or interests in or with respect to the Purchased Assets pursuant
to section 363(f)(2) of the Bankruptcy Code.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

1.        The Sale Motion is GRANTED by this Order and all objections thereto
are hereby overruled.

 

 

Approval of the Asset Purchase Agreement

2.        The APA, as received by the parties in interest and presented to the
Court, and all of the terms and conditions thereof, as may be amended, including
as may be amended by this Order, are hereby approved.

3.        Pursuant to Sections 363(b) and (f) of the Bankruptcy Code, the
Debtors are authorized and directed to consummate the sale of the Purchased
Assets pursuant to and in accordance with the terms and conditions of the APA
and this Order.

4.        The Debtors are empowered to perform under, consummate and implement
the APA, and are authorized and directed to take all other actions as are
necessary to effectuate the Transactions, including executing and delivering all
additional instruments and documents that may be reasonably necessary or
desirable to implement the APA, and to take all further actions as may be
requested by the Buyer for the purpose of assigning, transferring, granting,
conveying and conferring to the Buyer or

 

5



--------------------------------------------------------------------------------

reducing to possession, the Purchased Assets and the Assumed Contracts and
Assumed Leases, or as may be necessary or appropriate to the performance of the
obligations as contemplated by the APA.

Transfer of Assets Free and Clear of Liens

5.        At Closing, Buyer shall acquire the Purchased Assets for the Purchase
Price (as defined in the APA, to the extent modified hereby), which shall
include the following consideration: (i) the assumption of a portion of the
Lenders Debt (as defined by the APA) in the amount of $18,461,270.53 (the
“Assumed Indebtedness”), (ii) the payment of cash (x) in the amount of $260,000
(which, notwithstanding anything herein or in the APA to the contrary, shall be
funded and disbursed pursuant to the terms of an Asset Sale and Plan of
Reorganization/Liquidation Term Sheet, dated as of July 25, 2008, among the
Debtors, Laurus, the Buyer and the Committee), and (y) such sums required to
satisfy all “cure amounts” of Assumed Contracts and Assumed Leases of the
Debtors (in the amounts specified the Notice of Debtors’ Intent to Assume and
Assign Certain Executory Contracts and Unexpired Leases and the Fixing of Cure
Costs Associated Therewith dated June 27, 2008 (the “Notice of Intent to
Assume”), or in such other order of the Court, collectively, the “Cure
Amounts”). Upon the payment of the Purchase Price, the Purchased Assets shall be
transferred, and title passed, to the Buyer pursuant to the fullest extent
permitted by Sections 105(a) and 363(f) of the Bankruptcy Code and all other
applicable laws, free and clear of all claims, liens, interests or encumbrances
other than the Assumed Indebtedness and such other liens, claims and interests
as are expressly and explicitly assumed by the Buyer in the APA (collectively,
the “Permitted Liens”), with all such liens, claims, interests or encumbrances
of any kind or nature whatsoever (other than the Assumed Indebtedness and the
Permitted Liens) attaching to the proceeds of the sale ultimately attributable
to the property against or in which the holder of an interest claims or may
claim an interest in the order of their priority, with the same validity, force
and effect which they now have, subject to any claims and defenses the Debtors
may possess with respect thereto.

6.        Except for the Assumed Liabilities (as defined in the APA) or as
otherwise expressly provided for in the APA and this Order, the Buyer shall not
have any liability or responsibility for any

 

6



--------------------------------------------------------------------------------

Liability (as defined in the APA) or other obligation of the Debtors arising
under or related to the Purchased Assets. Without limiting the generality of the
foregoing, and except as otherwise specifically provided in the APA, the Buyer
shall not be liable for the Excluded Liabilities (as defined in the APA) or any
other Liabilities against the Purchased Assets, Debtors or any of their
predecessors or affiliates including, but not limited to, Liabilities whether
known or unknown as of the Closing Date, now existing or hereafter arising,
whether fixed or contingent, with respect to the Debtors or any obligations of
the Debtors arising prior to the Closing Date, whether relating to or arising
out of the Business (as defined in the APA), the Excluded Assets (as defined in
the APA) or the Purchased Assets or otherwise, other than the Assumed
Liabilities.

7.        Except as expressly permitted or otherwise specifically provided by
the APA or this Order, all parties holding liens or claims or interests of any
kind or nature whatsoever against Debtors or the Purchased Assets (whether legal
or equitable, secured or unsecured, matured or unmatured, known or unknown,
liquidated or unliquidated, contingent or non-contingent, senior or
subordinated), arising under or out of, in connection with, or in any way
relating to, the Debtors, the Purchased Assets, the operation of the Debtors’
business prior to the Closing Date, or the transfer of the Purchased Assets to
the Buyer, hereby are forever barred, estopped, and permanently enjoined from
asserting such persons’ or entities’ liens or claims against the Buyer, its
successors or assigns, its property or assets, which claims are hereby
transferred to the sale proceeds whether or not a party asserting any such claim
has delivered to Buyer a release. But for the obligations under Assumed
Contracts and Assumed Leases, Buyer shall not be liable for any claims of any
kind or nature, whether prepetition or postpetition, matured or unmatured, fixed
or contingent, liquidated or unliquidated, known or unknown, against the Debtors
or any of their predecessors or affiliates, and the Buyer shall have no
successor liability to the extent this Court has the authority to order same
under applicable law.

8.        Pursuant to sections 365(b), (c) and (f) of the Bankruptcy Code, and
subject to this Order, the Debtors are authorized to assume and assign the
executory contracts and unexpired leases as were

 

7



--------------------------------------------------------------------------------

identified on the Notice of Intent to Assume (hereinafter referred to
collectively as the “Assigned Contracts”), which shall include but not be
limited to, consistent with the APA and this Order, those identified in
Section 2.1 of the APA or Schedules 2.1(c) and 2.1(e) of the APA (as such terms
are defined in the APA) designated for assignment to the Buyer pursuant to the
APA, subject to the procedures established in the Bid Procedures Order.

9.        Those Assigned Contracts, to which there has been neither an
Assumption Objection, Cure Objection and/or an Adequate Assurance Objection (as
those terms are defined in the Notice of Intent to Assume) and which are set
forth on Schedules 2.1(c) and 2.1(e) of the APA: (i) shall be deemed assumed and
assigned to the Buyer as of the Closing Date and (ii) the Buyer shall be deemed
to have provided adequate assurance of its future performance under the relevant
Assigned Contracts within the meaning of sections 365(b)(1)(C), 365(b)(3) (to
the extent applicable) and 365(f)(2)(B) of the Bankruptcy Code.

10.        Upon Closing, the Buyer shall assume full responsibility and
liability for all Assigned Contracts, including payment of all Cure Amounts (as
have been established in accordance with the Bid Procedures Order), and Debtors
shall have no further responsibility, financial or otherwise, under any Assumed
Contracts or Assumed Leases for any defaults, breaches or other damages
associated with the Assumed Contracts or Assumed Leases, whether arising or
accruing prior to or subsequent to the Closing.

11.        On or as promptly after the Closing Date as practical, the Cure
Amounts to which no objections have been filed, or to which the Buyer and
applicable non-debtor contract party have agreed as to the allowed Cure
Amount(s), shall be paid.

12.        The Debtors and the Buyer shall have the right until the Closing
Date, or at such later time as mutually agreed upon between the Debtors, the
Buyer and applicable non-debtor party, to amend the list of Assigned Contracts
designated for assumption and assignment under the APA (a) to designate any such
executory contract or unexpired lease for assumption and assignment to Buyer
that, as of such

 

8



--------------------------------------------------------------------------------

date, has not been designated as an Assigned Contract (solely because such
executory contract or unexpired lease was not previously identified by the
Debtors) and has not been rejected by the Debtors or otherwise terminated (a
“Previously Unidentified Contract”), and (b) to remove any such executory
contract or unexpired lease from the list of Assigned Contracts, including,
without limitation, in such instances where the parties cannot reach agreement
on a disputed Cure Amount.

13.        Within two (2) business days of the Buyer timely designating a
Previously Unidentified Contract as an Assigned Contract, the Debtors shall file
a notice (a “Previously Unidentified Contract Assumption Notice”) and serve same
upon the non-debtor counterparty thereto by overnight mail, which Previously
Unidentified Contract Assumption Notice shall advise the non-debtor counterparty
thereto: (i) that the Debtors may assume and assign the applicable Previously
Unidentified Contract to the Buyer and (ii) the Cure Amount associated with the
assumption, sale and assignment of such Previously Unidentified Contract. Any
objection to the Cure Amounts with respect to a Previously Unidentified Contract
(a “Previously Unidentified Contract Cure Objection”), any objection to the
Debtors’ ability to assume and assign a Previously Unidentified Contract,
including with respect to the Buyer’s ability to provide adequate assurance of
future performance under a Previously Unidentified Contract (a “Previously
Unidentified Contract Assumption Objection”) shall be in writing and must be
filed with the United States Bankruptcy Court for the Eastern District of
Michigan, Southern Division and served on each of the Notice Parties (as will be
identified in the Previously Unidentified Contract Assumption Notice) so as to
be actually received within 15 calendar days of the non-debtor counterparty’s
receipt of a Previously Unidentified Contract Assumption Notice. A Cure
Objection with respect to a Previously Unidentified Contract must contain the
cure amount that the objecting party believes should be paid in connection with
the assumption of the particular Previously Unidentified Contract (the
“Previously Unidentified Contract Claimed Cure Amount”) along with the
appropriate documentation in support thereof. Failure to assert a Previously
Unidentified Contract Cure Objection shall constitute the waiver of any amount
in excess of the Cure Amount specified by the Debtors and such excess amounts
shall be

 

9



--------------------------------------------------------------------------------

forever barred. If a Previously Unidentified Contract Assumption Objection or a
Previously Unidentified Contract Cure Objection is timely filed and remains
pending, a hearing with respect to that objection shall be held before the
Honorable Steven W. Rhodes, United States Bankruptcy Judge, in the United States
Bankruptcy Court for the Eastern District of Michigan, Southern Division, on
such date and time as the Court may schedule. A hearing regarding the Cure
Amount(s) or disputed Claimed Cure Amount(s), if any, for any Previously
Unidentified Contract may be continued at the Debtors’ discretion until after
the Closing, subject to a date and time set by the Court on notice to the
respective parties.

14.        Parties that fail to file and serve timely a Previously Unidentified
Contract Assumption Objection and/or a Previously Unidentified Contract Cure
Objection shall be deemed to have waived and released any and all rights to
assert against the Debtors or the Buyer cure amounts in excess of the Cure
Amounts specified by the Debtors and shall be forever barred and estopped from
objecting to the assumption and assignment of the relevant Previously
Unidentified Contract and from asserting against the Debtors or the Buyer any
right of set-off, condition to assignment and/or any additional cure or other
amount with respect to such Previously Unidentified Contract.

15.        The effective date of any assumption, sale and assignment of any
Previously Unidentified Contract shall be the later of the Closing Date or the
date upon which the Court determines or the parties fix the Cure Amount with
respect to an Previously Unidentified Contract. Accordingly, any Cure Amounts to
be paid under any Previously Unidentified Contract shall be paid as soon as
reasonably practicable after the Closing Date or by whatever date is fixed by
the Court or agreed upon by the Debtors and the objecting party, with such
agreement being consented to by the Buyer.

16.        The Buyer shall not be required to assume any contract absent a Cure
Amount with respect to any Assigned Contracts (including a Previously
Unidentified Contract), if any, acceptable to the Buyer and the Debtors shall
not be deemed to assume any executory contract and/or unexpired lease that is
not assigned to the Buyer.

 

10



--------------------------------------------------------------------------------

17.        There shall be no rent accelerations, assignment fees, increases or
any other fees charged to the Buyer as a result of the assumption and assignment
of any Assigned Contract (including a Previously Unidentified Contract).

18.        Pursuant to sections 105(a), 363 and 365 of the Bankruptcy Code, all
parties to the Assigned Contracts (including a Previously Unidentified Contract)
are forever barred and enjoined from raising or asserting against the Buyer any
assignment fee, default, breach or claim or pecuniary loss, or condition to
assignment, arising under or related to the Assigned Contracts (including a
Previously Unidentified Contract) existing as of the Closing or arising by
reason of the Closing, except for any postpetition amounts that are Assumed
Liabilities being assumed by the Buyer under the APA. Payment of the Cure
Amounts shall be deemed to discharge the Debtors’ obligation to: (i) cure, or
provide adequate assurance that the Debtors will promptly cure, any defaults
under the Assigned Contracts (including a Previously Unidentified Contract); and
(ii) compensate, or provide adequate assurance that the Debtors will promptly
compensate any non-debtor party to the Assigned Contracts (including a
non-debtor party to a Previously Unidentified Contract) for any actual pecuniary
loss resulting from any default under the Assigned Contracts (which shall
include Previously Unidentified Contracts).

19.        In accordance with sections 365(b)(2) and (f) of the Bankruptcy Code,
upon transfer of the Assigned Contracts (which shall include any Previously
Unidentified Contracts) to the Buyer, (i) the Buyer shall have all of the rights
of the Debtors thereunder and each provision of such Assigned Contracts (which
shall include Previously Unidentified Contracts) shall remain in full force and
effect for the benefit of the Buyer notwithstanding any provision in any such
Assigned Contract (which shall include Previously Unidentified Contracts) or in
applicable law that prohibits, restricts or limits in any way such assignment or
transfer, and (ii) no Assigned Contract (which shall include Previously
Unidentified Contracts) may be terminated, or the rights of any party modified
in any respect, including pursuant to any “change of control” clause, by any
other party thereto as a result of the consummation of the Transactions.

 

11



--------------------------------------------------------------------------------

20.        The Debtors shall reject, pursuant to Section 365 of the Bankruptcy
Code, which rejection shall be effective on the Closing Date by serving a
Rejection Notice pursuant to the Rejection Procedures provided in the Bid
Procedures Order, those executory contracts and unexpired leases that are not
Assumed Contracts or Assumed Leases.

21.        The transfer of the Purchased Assets to the Buyer pursuant to the APA
and this Order constitutes a legal, valid, and effective transfer of the
Purchased Assets, and shall vest the Buyer with the same right, title and
interest of the Debtors in and to the Purchased Assets free and clear of all
liens of any kind or nature whatsoever (but for the Assumed Indebtedness and the
Permitted Liens) notwithstanding any requirement for approval or consent by any
entity (as defined in Section 101(15) of the Bankruptcy Code).

22.        From and after the entry of this Order, the Debtors, and all third
parties with notice of the sale shall not take or cause to be taken any action
which would interfere with the transfer of the Purchased Assets to Buyer in
accordance with the terms of this Order or the APA or the use and operation by
the Buyer of the Purchased Assets.

23.        The transfer of the Purchased Assets to the Buyer pursuant to the APA
is an exchange for consideration by the Buyer that constitutes reasonably
equivalent value and fair consideration under the Bankruptcy Code and under the
laws of the United States, any state, territory, possession or the District of
Columbia.

Additional Provisions

24.        On the Closing Date of the Transactions, each of the Debtors’
creditors, secured or otherwise, are authorized and directed to execute such
documents and take all other actions as may be necessary to release their liens
in the Purchased Assets, if any, as such Liens may have been recorded or may
otherwise exist.

 

12



--------------------------------------------------------------------------------

25.        If any person or entity asserting a security interest has filed
financing statements, mortgages, construction liens, mechanic’s liens, lis
pendens, or other documents or agreements evidencing liens or encumbrances with
respect to the Purchased Assets, and has not delivered to the Debtors and/or the
Buyer prior to the Closing Date, in proper form for filing and executed by the
appropriate parties, termination statements, instruments of satisfaction, and/or
releases of all liens which the person or entity has with respect to any of the
Purchased Assets then (a) the Debtors or the Buyer are hereby authorized and
directed to execute and file such statements, instruments, releases and other
documents on behalf of the person or entity with respect to the Purchased Assets
and (b) the Buyer is hereby authorized to file, register, or otherwise record a
certified copy of this Order, which, once filed, registered, or otherwise
recorded, shall constitute conclusive evidence of the release of all liens in
the Purchased Assets of any kind or nature whatsoever.

26.        In the event that any Equipment (as defined in the APA) is subject to
any valid, perfected and unavoidable lien to which either the Pre-Petition Liens
(as defined in the Financing Order) or the DIP Facility Liens (as defined in the
Financing Order) are subordinate (the “Encumbered FFE”), the Buyer shall either
exclude such Encumbered FFE from the Purchased Assets or, at its option, include
such Encumbered FFE as the Purchased Assets and assume and repay any such liens
and claims encumbering such assets in an amount agreed upon by the Buyer and the
applicable secured creditor (the “FFE Secured Claim Amount”). The Buyer shall
not be required to purchase any Encumbered FFE absent an agreement on the FFE
Secured Claim Amount.

27.        Article 6 of the Uniform Commercial Code governing Bulk Sale
Transfers is not applicable to the sale of the Purchased Assets to the Buyer.

28.        The APA is not a sub rosa chapter 11 plan for which approval has been
sought without the protections that a disclosure statement would afford, and is
not in violation of creditors’ voting rights.

 

13



--------------------------------------------------------------------------------

29.        All entities that are presently, or on the Closing Date may be, in
possession of some or all of the Purchased Assets are hereby directed to
surrender possession of the Purchased Assets to the Buyer on the Closing Date.

30.        This Court shall retain exclusive jurisdiction to implement and
effectuate the provisions of this Order and the APA and to resolve any issue or
dispute concerning the interpretation, implementation or enforcement of this
Order and the APA and any subsequent agreement as required to be entered into
between the Debtors and the Buyer pursuant to this Order, or the rights and
duties of the parties hereunder or thereunder, including, without limitation,
any issue or dispute concerning the transfer of the Purchased Assets free and
clear of liens, claims, interests or encumbrances.

31.         Any stay, modification, reversal or vacation of this Order will not
affect the validity of any obligation of the Debtors to the Buyer incurred under
this Order. Notwithstanding any such stay, modification, reversal or vacation,
all obligations incurred by the Debtors under this Order and the APA prior to
the effective date of such stay, modification, reversal or vacation will be
governed in all respects by the original provisions of this Order, and the Buyer
is entitled to the rights, privileges and benefits granted in this Order with
respect to all such obligations.

32.        Nothing contained in any plan confirmed in this case or any Order of
this Court confirming such plan shall conflict with or derogate from the
provisions of the APA or the terms of this Order.

33.        The transactions contemplated by the APA are undertaken by the Buyer
in good faith, as that term is used in Section 363(m) of the Bankruptcy Code.
Accordingly, the reversal or modification on appeal of the authorization
provided herein to consummate the transactions shall not affect the validity of
the Transactions as to the Buyer, except to the extent such authorization is
duly stayed pending such appeal prior to such consummation. The evidence
presented or proffered has demonstrated that the Buyer

 

14



--------------------------------------------------------------------------------

is a purchaser in good faith of the Purchased Assets and is entitled to all of
the protections afforded by Section 363(m) of the Bankruptcy Code.

34.        The terms and provisions of this Order shall be binding in all
respects upon and shall inure to the benefit of, the Debtors, their estates, and
their creditors, the Buyer and its affiliates, successors and assigns, and shall
be binding in all respects upon any affected third parties including, but not
limited to, all persons asserting liens in such Purchased Assets,
notwithstanding any subsequent appointment of any Chapter 11 or Chapter 7
trustee(s), upon which such terms and provisions likewise shall be binding.

35.        Any notices required to be given to Debtors’ employees pursuant to
any federal or state labor laws shall be the sole responsibility of Debtors, and
the Buyer shall have no liability for Debtors’ failure to do so. Except as
otherwise expressly provided in the APA, Buyer shall have no obligation to pay
wages, bonuses, vacation pay, severance pay, benefits of any kind (including
without limitation accrued unpaid medical benefits), or incentives, or retention
payments, workers compensation, or unemployment benefits or any other payment
with respect to employees or former employees of the Debtors. Notwithstanding
the foregoing, upon Closing, the Buyer is assuming, as otherwise modified with
the consent of the Teamsters Local Union 339 (the “Teamsters”), the collective
bargaining agreement between Eugene Welding Co. and the Teamsters (the “CBA”)
and the Buyer shall be responsible for all obligations of the Debtors under the
CBA, except as otherwise modified pursuant to the APA or such other written
agreement between the Buyer and the Teamsters as may exist.

36.        Based upon the evidence presented or proffered, it has been
determined that the Buyer shall not be deemed to (a) be the successor in
interest of the Debtors; (b) have, de facto or otherwise, merged with or into
the Debtors; or (c) be a continuation of the Debtors.

37.        The failure specifically to include any particular provision of the
APA in this Order shall not diminish or impair the effectiveness of such
provision, it being the intent of the Court that the APA be

 

15



--------------------------------------------------------------------------------

authorized and approved in its entirety. Likewise, all of the provisions of this
Order are non-severable and mutually dependent.

38.        The APA and any related agreements, documents or other instruments
may be modified, amended or supplemented by the parties thereto, in a writing to
be signed by all parties, and in accordance with the terms thereof, without
further order of the Court, provided that any such modification, amendment or
supplement does not have a material adverse effect on the Debtors’ estates.

39.        This Order constitutes a final and appealable order within the
meaning of 28 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(g) and
6006(d), and to any extent necessary under Bankruptcy Rule 9014 and Rule 54(b)
of the Federal Rules of Civil Procedure, as made applicable by Bankruptcy Rule
7054, the Court expressly finds that there is no just reason for delay in the
implementation of this Order. In the event that all conditions precedent to
closing have been met or waived under the APA, the Debtors and the Buyer are
hereby authorized to consummate the Transactions upon entry of this Order or as
soon as reasonably possible thereafter.

 

 

 

    Signed on July 29, 2008

                        /s/ Steven Rhodes                              Steven
Rhodes                           L.                Chief Bankruptcy Judge

 

16